Hill, C. J.
A contract of conditional sale, which is in writing duly attested, and recorded within thirty days from the date of the delivery of the property, becomes effective as against thirct persons from the date of the delivery of the property, even though the date of the execution of the contract does not appear therein. Civil Code, §§ 3318, 3319; Tremere v. Barfield, 12 Ga. App. 774 (78 S. E. 729); Bond v. Brewer, 96 Ga. 443 (23 S. E. 421); Rowe v. Spencer, 140 Ga. 540 (79 S. E. 144). Judgment affirmed.